Pfeifer, J.,
dissenting.
{¶ 36} I concur with Justice Resnick’s dissent — an employer’s agreement not to terminate an employee if the employee signs a noncompetition agreement does not constitute consideration. It constitutes coercion.
{¶ 37} But the majority has found otherwise. In doing so, the majority must acknowledge that the execution of a noncompetition agreement for which forbearance from discharge is the consideration alters the at-will nature of the employment relationship. Any promise of continued employment removes the employment from the realm of an at-will relationship. For some undefined time, the employer must continue to employ the signer of the agreement. How long a period is enough? The absence of a specified term for the forbearance from discharge will leave courts to determine what is reasonable.
{¶ 38} Employers could prevent noncompetition agreements from intruding into the at-will relationship by not tying consideration to continued employment. A separate, monetary consideration could ensure that the noncompetition agreement stays a separate arrangement.